DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The amendment filed 4/15/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Amended Fig. 12 introduces new matter in the specification in the addition of the y-axis label “1E-8.” The additional axis label introduces a scale to the axes which is not supported by the original disclosure. Applicant is required to cancel the new matter in the reply to this Office Action.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following as described in the specification:
In para. [0166] “Referring to FIG. 12, it can be seen that dark currents of the semiconductor elements shown in FIGS. 11A to 11C increase as the minimum distance between the first electrode and the upper surface of the light absorbing layer decreases. Also, the minimum distance between the first electrode and the upper surface of the light absorbing layer may be 5 µm or greater in the manufacturing process. Thus, when the first electrode is disposed on the first conductive semiconductor layer mesa-etched up to a partial region, the dark current of the semiconductor element may be decreased by placing the first electrode as close to the mesa-etched region…as possible [emphasis added].
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
Paragraph [0166] appears to recite contradictory information regarding the relationship between dark current and distance. The paragraph recites “that dark currents of the20 semiconductor elements shown in FIGS. 11A to 11C increase as the minimum distance…decreases,” but then subsequently recites that the electrode should accordingly be placed as close as possible to the respective element (i.e. minimizing distance) in order to decrease the dark current, which would appear to indicate a relationship opposite of that previously recited. Further, applicant’s amendment reciting “the dark current of the semiconductor element may be decreased by placing the first electrode as close to the mesa-etched region (i.e., away from the light absorbing layer) as possible,” further confuses the issue and contradicts all other stated relationships because “as close to the mesa-etched region,” would not be understood to be the same as “away from the light absorbing layer.” 
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 31, the limitation “a second distance, in the direction parallel to the upper surface of the light absorbing layer, between the second electrode and the upper surface of the light absorbing layer is less than said first distance…, and an area of the second electrode is more proximate to the area of the upper surface of the light absorbing layer than an area of the first electrode with respect to the area of the upper surface of the light absorbing layer,” do not appear to have support in the originally filed disclosure. Specifically, there appears to be no disclosure of the relative magnitudes of the first and second distances (disclosed as L3 and L4, respectively), or of the relative proximity of the electrodes to the upper surface of the upper surface of the light-absorbing layer.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 31, the limitation “the upper surface of the light absorbing layer has a diameter of 280 µm to 320 µm,” is unclear as to how it is related to the limitation “wherein a percentage (µm/ µm2 * 100%) of a perimeter of an upper surface of the light absorbing layer to an area of the upper surface ranges from 1.25 to 1.33%,” recited in claim 11. Specifically, the claimed ratio in claim 11, for a shape with a diameter (i.e. a circle) amounts to perimeter/area = 2πr/ πr2 = 2/r. For the range of diameters claimed in claim 31, the resulting range of perimeter to area is 1.25 to 1.43% (µm/ µm2 * 100%). Therefore, claim 31 requires/allows for a broader range than claim 11, and is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. See MPEP § 2173.05(c)

Regarding claim 31, the limitation “an entire width, vertical to a thickness direction,” is unclear as to the meaning of “vertical to a thickness direction.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11, 12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou (US 2006/0261381; herein “Chiou”) in view of Boisvert et al. (Large-area InAlAs/InGaAs single-photon-counting avalanche photodiodes, 2004), Park et al. (US 2014/0197454; herein “Park”).
Regarding claim 11, Chiou discloses in Fig. 1 and related text a semiconductor element comprising:
a substrate (102, see [0018]);
a buffer layer (104, see [0019]) disposed on the substrate;
a semiconductor structure (106/108/110/112),
wherein the semiconductor structure comprises a first conductive semiconductor layer (106, see [0019]), a second conductive semiconductor layer (110/112, see [0022]) and a light absorbing layer (108, see [0019] and [0028]) which is disposed between the first conductive semiconductor layer and the second conductive semiconductor layer, wherein the light absorbing layer includes an intrinsic semiconductor layer and absorbs light incident onto the semiconductor element (see [0019] and [0028]), 
wherein the first conductive semiconductor layer (106) includes a main portion and a partial area, said partial area has a thickness smaller than a thickness of the main portion, and the main portion and the partial area are formed by the same material,
wherein the semiconductor element further comprises:
a first electrode (118, see [0024]) directly disposed on the partial area of the first conductive semiconductor layer, and electrically connected to the first conductive semiconductor layer; and
a second electrode (e.g. 116, see [0024]) disposed on and electrically connected to the second conductive semiconductor layer.
Chiou does not explicitly disclose 
a filter layer disposed on the buffer layer, 
the semiconductor structure on the buffer layer,
wherein a percentage (µm/ µm2 * 100%) of a perimeter of an upper surface of the light absorbing layer to an area of the upper surface ranges from 1.25 to 1.33%,
wherein the filter layer is an undoped layer, 
wherein the filter layer configured to filter out a ultraviolet light,
wherein the light absorbing layer has a thickness of 500 nm to 2000 nm.
In the same field of endeavor, Park teaches in Fig. 1 and related text a semiconductor element comprising
a filter layer (30, see [0063]) disposed on the buffer layer (20, see [0063]), 
a semiconductor structure (40/50/60) on the buffer layer,
wherein the semiconductor structure comprises a light absorbing layer (50, see [0072]);
wherein the filter layer is an undoped layer (see e.g. [0069]), 
wherein the filter layer configured to filter out a ultraviolet light (see [0069]; see also [0062] which describes detection of non-UV light, i.e. filtering of UV light; also note that material disclosed are disclosed as an exemplary material of applicant’s disclosed filter layer, see [0187] of applicant’s disclosure);
wherein the light absorbing layer has a thickness of 500 nm to 2000 nm (see [0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chiou by having the semiconductor element further comprises an undoped filter layer between the buffer and the semiconductor structure, the filter layer configured to filter out UV light, and a light absorbing layer having a thickness of 500 nm to 2000 nm, as shown by Park, in order to provide a photodetection device that includes a band-pass filter layer, in which a specific range of transmitted wavelengths can be easily controlled by controlling an energy bandgap (see Park [0017]) and to allow for light transmissivity (see [0072]). Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the thickness of the absorbing layer distances as claimed to be a result effective variable affecting transmissivity and crystal structure. Thus, it would have been obvious to modify the device of Chiou to have the thickness within the claimed ranges in order to provide improved transmissivity and acceptable crystal structure (see Park [0072]), and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143.
Further note that the limitation “wherein the filter layer is configured to filter out a ultraviolet light,” is a property or function of the claimed device. It is the position of the Office that when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, that a prima facie case of either anticipation or obviousness has been established in regards to the claimed properties or functions. See MPEP 2112.01. Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
In the same field of endeavor, Boisvert teaches in Fig. 1 and related text a light receiving semiconductor element 
wherein a percentage (µm/µm2 * 100%) of a perimeter of an upper surface of the light absorbing layer to an area of the upper surface (“absorption” layer, see Fig. 1) ranges from 1.25 to 1.33% (diameter of 75 to 300µm, see pg. 127 para. 3, corresponding to 5% to 1.35%; note that perimeter/area of a circle is = 2πr/ πr2 = 2/r).
Note that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the percentage as claimed (i.e. the diameter for a circular mesa absorbing layer) to be a result effective variable affecting detection capabilities, as evidenced by the teaching of Boisvert.  Thus, it would have been obvious to modify the device of Chiou to have the percentage (i.e. diameter) within the claimed range in order to provide detection in a large field of view (see Boisvert pg. 127 para. 3) and useful in, for example, military systems in either linear of Geiger mode operation (see Boisvert pg. 126 para. 3), and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. 
Furthermore, regarding the thickness and the ratio of perimeter to area of the upper surface, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Regarding claim 12, the combined device shows the upper surface of the light absorbing layer is circular (Boisvert: see pg. 127 para. 3).
Regarding claim 16, the combined device shows wherein a lower surface of the second electrode (Chiou: e.g. 114/116, see [0024) and an upper surface of the second conductive semiconductor layer (110/112) are coplanar with each other.
Regarding claim 17, the combined device shows 
an amplification layer (Boisvert: “Multiplication” layer) disposed between the light absorbing layer (“Absorption”) and the first conductive semiconductor layer (“Contact”) (see Fig. 1 at least).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou in view of in view of Boisvert and Park, as applied to claim 11 above, and further in view of Yamabi (US 2011/0291221; herein “Yamabi”).
Regarding claim 14, Chiou does not disclose wherein the first electrode is spaced apart from the light absorbing layer and surrounds the light absorbing layer.
In the same field of endeavor, Yamabi teaches in Fig. 1 and related text a light receiving semiconductor element wherein the first electrode (16, see [0017]) is spaced apart from the light absorbing layer (44, see [0022]) and surrounds the light absorbing layer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chiou by having the first electrode is spaced apart from the light absorbing layer and surrounds the light absorbing layer, as taught by Yamabi, in order to provide a pad able to be wire bonded (see Yamabi [0006]) and to improve device reliability.
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou in view of Boisvert and Park, as applied to claim 11 above, and further in view of Yoneda et al. (US 2018/0252865; herein “Yoneda”).
Regarding claim 15, Chiou does not disclose 
further comprising an insulating layer disposed on the first electrode and the second electrode, wherein the insulating layer comprises a first recess disposed on the first electrode and a second recess disposed on the second electrode, and
wherein the semiconductor element further comprises:
a first pad disposed in the first recess and electrically connected to the first electrode; and
a second pad disposed in the second recess and electrically connected to the second electrode,
wherein the second pad does not overlap the first electrode in a thickness direction of the semiconductor structure, and
wherein the first pad is partially disposed on the first electrode to overlap the first electrode in the thickness direction of the semiconductor structure.
In the same field of endeavor, Yoneda teaches in Fig. 3 and related text a light receiving semiconductor element 
further comprising an insulating layer (16/17, see [0028]) disposed on the first electrode (41, see [0029]) and the second electrode (31), wherein the insulating comprises a first recess (filled with 42) disposed on the first electrode and a second recess (filled with 32) disposed on the second electrode, and
wherein the semiconductor element further comprises:
a first pad (42, see [0029]) disposed in the first recess and electrically connected to the first electrode (41); and
a second pad (32, see [0028]) disposed in the second recess and electrically connected to the second electrode (31),
wherein the second pad does not overlap the first electrode in a thickness direction of the semiconductor structure (see Fig. 3), and
wherein the first pad is partially disposed on the first electrode to overlap the first electrode in the thickness direction of the semiconductor structure (see Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chiou by having further comprising an insulating layer disposed on the first electrode and the second electrode, wherein the insulating layer comprises a first recess disposed on the first electrode and a second recess disposed on the second electrode; a first pad disposed in the first recess and electrically connected to the first electrode; a second pad disposed in the second recess and electrically connected to the second electrode; the second pad does not overlapping the first electrode in a thickness direction of the semiconductor structure; and the first pad partially disposed on the first electrode to overlap the first electrode in the thickness direction of the semiconductor structure, as taught by Yoneda, in order to provide interconnections to other elements in the device (see Yoneda [0029]) and to provide insulation between the interconnections to prevent shorting.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou in view of Boisvert and Park, as applied to claim 17 above, and further in view of Shi et al. (US 2015/0028443; herein “Shi”).
Regarding claims 18 and 19, Chiou in view of Boisvert and Park does not explicitly disclose 
wherein the amplification layer is an unintentionally doped semiconductor layer;
wherein the amplification layer has the highest electric field in the semiconductor structure.
In the same field of endeavor, Shi teaches in Fig. 1 and related text a light receiving semiconductor element comprising an amplification layer (15, see [0066])
wherein the amplification layer is an unintentionally doped semiconductor layer (see [0066]);
wherein the amplification layer has the highest electric field in the semiconductor structure (see 0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chiou by having the amplification layer as an unintentionally doped semiconductor layer and having the highest electric field in the semiconductor structure, as taught by Shi, in order to function as a multiplication region where electrons are accelerated and gain sufficient energy from the electric-field, triggering impact ionization events, and generating more holes and electrons (see Shi [0066]).
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiou in view of Boisvert, Park and Chu et al. (US 2016/0238439; herein “Chu”).
Regarding claim 30, Chiou in view of Boisvert and Park teaches all of the claimed limitations as in the same manner and for the same reasons as applied to claim 11 above except 
a housing;
a first semiconductor element disposed in the housing and configured to emit ultraviolet light, and
a second semiconductor element disposed in the housing and receiving light which is emitted from the first semiconductor.
In the same field of endeavor, Chu teaches in Fig. 1 and related text
a housing (131 and 140, see [0097] and [0101]);
a first semiconductor element (110, see [0099]) disposed in the housing and configured to emit ultraviolet light (see [0099]), and
the second semiconductor element (120, see [0097]) disposed in the housing and receiving light which is emitted from the first semiconductor (see [0100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chiou, Boisvert, and Park by having a housing, a first semiconductor element disposed in the housing and configured to emit ultraviolet light, and a second semiconductor element disposed in the housing and receiving light which is emitted from the first semiconductor, as taught by Chu, in order to provide an optical sensor device which can measure the amount of light reflected from an object (see [0002] and [0004]-[0005] at least).

Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but are not persuasive. 
Applicant argues (pages 9-10) that the amendments made to the drawings and specification alleviate the objections made in the last Office action. 
In response, the examiner disagrees. Respectfully, applicant’s out-of-order labeling of the axes of Fig. 12 and contortion of the phrasing of “as close to the mesa-etched region,” to be equivalent to “away from the light absorbing layer,” in an attempt to make them consistent with the first sentence of [0166] appears illogical, inconsistent with other portions of the specification, and inconsistent with the amendments made to [0169]. 
First, it is noted that multiple portions of the original disclosure indicate a direct relationship: originally submitted Figs. 11-12 shows a direct relationship and [0166] also recites a direct relationship “the dark current of the semiconductor element may be decreased by placing the first electrode as close to the mesa-etched region as possible.” This is contrasted to only a single recitation in the originally filed disclosure that indicates an inverse relationship: “that dark currents of the20 semiconductor elements shown in FIGS. 11A to 11C increase as the minimum distance…decreases” as recited in [0166]. In the most logical explanation of the inconsistency, the word “decreases” in the first sentence of [0166] was inadvertently used instead of the word “increases.” Applicant appears to agree that this is a logical explanation for the inconsistency, as applicant has made precisely this correction in paragraph [0169]. 
It is further noted that applicant appears to be attempting to modify [0166] to provide context to or support for the originally claimed subject matter of “a minimum distance between the first electrode and the upper surface of the light absorbing layer is 5 µm or greater” (see original claim 3). It is respectfully noted, however, that this dimension appears to correspond with a different portion of the disclosure. Specifically, paragraph [0142] recites “the first electrode 131 and the upper surface of the light absorbing layer 123 may have a minimum distance L3 of 5 µm or greater. However,15 the present invention is not limited thereto, but the minimum distance L3 between the first electrode 131 and the upper surface of the light absorbing layer 123 has a limitation in being difficult to design in the semiconductor process.” This is understood as a factor separate from the disclosure of [0165]-[0166], which is discussing a relationship between the minimum distance and the dark current. In other words, [0142] would be understood to be saying that the distance must be 5 µm or greater due to design constraints, whereas [0165]-[0166] would be understood to be saying that, of the three samples tested (i.e. minimum distances of 5 µm, 10 µm, and 20 µm), dark current is minimized in the sample with the smallest minimum distance (i.e. 5 µm).  
Applicant argues (page 13) that the applied references do not teach or suggest the claimed invention because Park does not disclose the semiconductor structure includes a first and second semiconductor layer with a light absorbing layer therebetween. 
In response, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Chiou is relied upon to teach the first and second semiconductor layers with a light absorbing layer therebetween. Accordingly, the fact that Park does not also teach this limitation does not compromise the fact that the combination of references teaches the claimed invention.
Applicant argues (pages 13-14) that Boisvert does not teach or suggest the perimeter to area ratio as claimed because “[t]here is no need to calculate the ratio of perimeter to area in Boisvert, and those skilled in the art obviously would not be motivated to calculate this ratio.”
In response, the examiner disagrees. Specifically, Boisvert discloses a device having the ratio as a result of its diameter. The fact that Boisvert does not also explicitly calculate a perimeter/area ratio does not compromise the fact that the dimension of the device results in that ratio and therefore teaches the claim limitation. 
Applicant argues (page 14) that Boisvert does not teach or suggest the perimeter to area ratio as claimed because “Moreover, Boisvert merely discloses the diameter of the InGaAs APD, namely, the diameter of the entire device, but not the dimension of the absorbing i-InGaAs layer.”
In response, it is first noted that one of ordinary skill in the art would understand the diameter disclosed by Boisvert to be the diameter of the active portion of the device, i.e. the diameter of the absorbing layer. This is further evidenced by Boisvert’s use of “optical diameter,” as recited in the caption for Fig. 6, which would indicate it is the diameter of the optically active portion of the device. Even assuming, for the sake of argument, that the diameter disclosed does not correlate to the diameter of the absorbing layer, Boisvert’s diameter of 75 to 300µm establishes devices of the same scale and approximate size as applicant’s invention and provides motivation for optimizing/increasing the diameter. It would be well understood that each of the layers of the device, while not necessarily being precisely this diameter, would at least be in the same scale and approximate size. Accordingly, as outlined in the rejection above, Boisvert establishes a range which is close enough that one skilled in the art would have expected them to have the same properties and further would be easily optimizable.
Additionally, it is noted that despite applicant’s narrowing of the claimed range to 1.25-1.33%, applicant’s disclosure recites a much broader range of 1% to 2% as being the acceptable range of ratio for the invention. It has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). In this instance, at least due to the disclosure by applicant of a broader range, it would seem the currently claimed narrower range does not does not provide unexpected results. 
Applicant argues (page 14) that Chiou as modified does not teach or suggest the claimed invention because “Chiou nowhere mentions any need to improve the reaction sensitivity of the semiconductor element, and increase the gain of the semiconductor element,” “those skilled in the art would not envisage this technical problem, let alone finding technical means to solve this technical problem from the prior art,” and therefore “those skilled in the art would have no motivation to combine Boisvert with Chiou, let alone thinking of optimizing the size in Boisvert to arrive at the ratio range of the present application.”
In response, the examiner disagrees. Specifically, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, each of the references cited is in the same field of endeavor, that is light receiving semiconductor elements, and are therefore analogous. 
Applicant argues (page 14) that “none of Chiou, Boisvert and Park teach or suggest the newly added feature of “the light absorbing layer has a thickness of 500 nm to 2000 nm” as now recited in claim 11.”
In response, the examiner disagrees. Specifically, as applied in the rejection of claims 11 and 30 above, Park teaches the claimed limitation. 
Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        5/3/2022